FILED
                             NOT FOR PUBLICATION                             AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NATIVIDAD FLORES,                                No. 06-73114

               Petitioner,                       Agency No. A090-193-044

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Natividad Flores, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law and constitutional claims, Khan v. Holder 584 F.3d 773, 776

(9th Cir. 2009), and we deny the petition for review.

      Flores does not challenge the agency’s determination that he is removable

under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1994 conviction for “continuous

sexual abuse of a child” in violation of California Penal Code § 288.5.

      The agency determined that Flores is ineligible for relief under former

section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. § 1212.3(f)(5). Flores’ legal and constitutional challenges to this

determination are unavailing. See Abebe v. Mukasey, 554 F.3d 1203, 1207 & 1208

n.7 (9th Cir. 2009) (en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                      06-73114